DETAILED ACTION
This action is response to communication:  response to election filed on 12/06/2021
Claims 1-20 are currently pending in this application.  Claims 1-8 have been elected.  Claims 9-20 have been withdrawn without traverse.
The IDS filed on 06/30/2020 and 03/24/2021 have been accepted.  

Election/Restrictions
Applicant’s election without traverse of the restriction requirement in the reply filed on 12/06/2021 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  

As per claim 1, the claim recites “receiving a notice identifying a primary-applicatin API that two or more secondary applciatins access upon integration with a primary application.”  There are grammatical or typographical errors here, in particular, the phrase “access upon integration.”	
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayami US Patent Application Publication 2019/0102121 (Hayami), in view of Handurukande et al. US Patent No. 9,729,404 (Hand).
As per claim 1, Hayami teaches a computer-implemented method for managing application integrations, the method comprising: receiving a notice identifying a primary-applciation API that two or more secondy applciations access upon integration with a primary application (see paragraph 19 and Figure 11 with processing occurring in API; see paragraph 27 wherein fragment bundle/secondary application is attached to host bundle/primary application; see Figure 4 with plurality of fragment bundles; see also paragraph 40 with bundle management service); instruction granting the two or more secondary applciations access to the primary-application API in a computing environment (see paragraph 48 with a bundle 
	Although Hayami teaches granting permission(s) to bundles of fragments, it is unclear whether this is a single or permission or a plurality of instructions.  However, sending a single permission, or a plurality of permissions, would have been obvious to one of ordinary skill in the art and merely a user choice.  For example, granting the same permission to two applications or plugins, or granting two of the same permissions to two applications or plugins, result in the two applications receiving the same permission.  Further, see paragraphs 53-54 wherein fragment bundles are attached in the same step.  However, for a further showing of obviousness, see Hand (claim 10 with single permission for two or more secondary applciations to be installed/integrated).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hayami with Hand.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by monitoring the quality of service (col. 1 lines 59-63).
	As per claim 2, it would have been obvious over the Hayami combination wherein the two or more secondary applications are not available in a single application store, but are accessed from two different application stores (col. 6 line 25-36).	
	As per claim 5, it would have been obvious over the Hayami combination wherein the single permission instruction grants all secondary applicatiosn having an attribute in common 
	As per claim 6, it would have been obvious over the Hayami combination wherein the attribute in common is an application source (Hayami paragraph 54-56 wherein all fragment bundles follow designation of host/source bundle, attribute beign attachment to the host bundle; also see Figure 13 with same host/source bundle).
 
Allowable Subject Matter
Claims 3, 4, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As per claims 3, 4, 7, and 8, the references cited above teach many limitations, but does not explicitly teach all the limitations of the claims.  Further, applicant’s cited references from the IDS, such as Garst et al. US Patent Application Publication 2012/0066135 and Heddings et al. US Patent Application Publication 20030208636, do not render the claimed limitations obvious.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-37393739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495